Citation Nr: 0121909	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  99-09 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
the cause of the veteran's death and, if so, whether the 
evidence supports a grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to 
December 1969.  He died in November 1972.  The appellant is 
his surviving spouse.

In rating action of January 1974 and in rating decisions of 
June 1995 and December 1996, the RO denied service connection 
for the cause of the veteran's death.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
that found that new and material evidence had been submitted 
to reopen the claim for service connection for the cause of 
the veteran's death, denied service connection for cause of 
death, and found that the appellant was not eligible for 
Dependents' Educational Assistance.  However, the submission 
of new and material evidence by a VA claimant to reopen a 
previously denied claim is a jurisdictional prerequisite to 
the reexamination of the appellant's claim by VA and the 
Board.  The Board is obligated by law to conduct a de novo 
review of this issue.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Accordingly, the Board 
has recharacterized the issue on appeal as whether new and 
material evidence has been submitted that is sufficient to 
warrant the reopening of the claim.

Although the May 1999 Statement of the Case indicates that 
both the issue of service connection for the cause of the 
veteran's death and entitlement to Dependents' Educational 
Assistance under Chapter 35 were appealed, the appellant's 
May 1999 Notice of Disagreement refers only to the issue of 
entitlement to service connection for the veteran's cause of 
death.  Accordingly, the Board finds that the SOC erroneously 
indicates that both issues were appealed.  Moreover, the May 
1999 VA Form 646 and the November 1999 Appellant's Brief 
indicate that the appellant is appealing only the denial of 
entitlement to service connection for the cause of the 
veteran's death.  Accordingly, the only issue before the 
Board at this time is entitlement to service connection for 
the cause of death of the veteran.

In January 2001, the Board forwarded the case to an 
independent medical expert for an advisory opinion.  The 
requested opinion was received at the Board in February 2001.  
The independent medical expert report was forwarded to the 
Disabled American Veterans, who have served as the 
appellant's representative in this appeal.  Disabled American 
Veterans presented additional argument in May 2001.  The case 
is now ready for appellate review.  


FINDINGS OF FACT

1.  In rating decision of June 1995, the RO denied service 
connection for the cause of the veteran's death; the 
appellant was notified of the decision later that month and 
it became final because the appellant submitted an untimely 
notice of disagreement in August 1996.

2.  In rating decision of December 1996, the RO denied 
service connection for the cause of the veteran's death as a 
result of exposure to herbicides; the appellant received 
notice of the decision later that month and it became final 
because the appellant did not file an appeal.

3.  Evidence associated with the veteran's claims file since 
the December 1996 rating decision contains additional 
evidence that must be considered in order to adjudicate the 
claim for service connection for the cause of the veteran's 
death.

4.  The veteran died November [redacted], 1972, at the age of 23; the 
immediate cause of death was aspiration of gastric contents 
due to inactive mitral rheumatic valvulitis.

5.  The medical evidence of record demonstrates no cardiac or 
respiratory disorders during the veteran's period of service 
or within one year after service.

6.  At the time of the veteran's death, he was in receipt of 
service connection for dorsal fibrosis of the left hand, 
evaluated as 10 percent disabling. 

7.  The evidence does not establish that a service-connected 
disability caused or contributed materially or substantially 
to the veteran's death.


CONCLUSIONS OF LAW

1.  The evidence submitted subsequent to the December 1996 
rating decision denying entitlement to service connection for 
the cause of the veteran's death is new and material and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (2000).

2.  The cause of the veteran's death is not related to an 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112(c)(1), 1310, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.309(a)(c), 3.310, 
3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is contended that the veteran developed a heart disorder 
to a compensable degree within the one year presumptive 
period.  Accordingly, it is contended that service connection 
is warranted for the cause of the veteran's death which was 
due to inactive mitral rheumatic valvulitis.

I.  Factual Background

The veteran served on active duty from November 1967 to 
December 1969, during which time he served 10 months and 17 
days in Vietnam.  His service medical records show no heart, 
chest or lung disorder at the time of the enlistment 
examination in October 1967.  A chest x-ray was normal.  The 
veteran's pulse was 70 while sitting, and his blood pressure 
was 138/86 while sitting.  Moreover, at the enlistment 
examination, the veteran reported that no blood relation had 
heart trouble.  He also reported that he had never had 
rheumatic fever, dizziness, fainting spells, shortness of 
breath, pain or pressure in his chest, palpitation or 
pounding heart, or high or low blood pressure.  During 
service, the veteran injured his left hand and the service 
medical records contain a March 1969 hospital report with a 
diagnosis of dorsal fibrosis, left hand, secondary to old 
trauma.  The hospital report notes that a physical 
examination revealed that the veteran had vital signs within 
normal limits, his lungs were clear to auscultation and 
percussion, and his heart had an irregular sinus rhythm 
without murmurs.  The separation examination report dated in 
December 1969 shows that the veteran's heart, chest and lungs 
were normal.  A chest x-ray at that time was normal.  His 
pulse was 68 while sitting and his blood pressure was 136/78 
while sitting.

A VA examination report dated in June 1970 shows that the 
veteran's cardiovascular system was normal and a chest x-ray 
was normal.  The veteran's pulse was 60 while sitting, his 
blood pressure was 110/80 while sitting, and his respiration 
was 16 while sitting.

A VA outpatient treatment record dated November 26, 1971, 
shows that the veteran reported a six month history of pain 
with a dull ache in his chest, chronic fatigue, shortness of 
breath, and poor appetite.  A chest x-ray on November 29, 
1971 revealed cardiomegaly with redistribution of flow to the 
upper lung fields, indicative of some congestive heart 
failure.  The cardiac series showed marked prominence of the 
left ventricle.  In addition, there was prominence of the 
left atrial appendage.  The diagnoses were congestive heart 
failure and prominence of left ventricle and left atrium.

A VA hospital record shows that the veteran was hospitalized 
from December 6, 1971, to February 25, 1972, and underwent a 
cardiac catheterization and other tests.  On admission, the 
veteran gave a history of dyspnea, malaise and fatigability 
that had been progressively worsening over a six month 
period.  The diagnosis was cardiomyopathy, etiology 
undetermined.  A chest x-ray report dated December 8, 1971, 
demonstrates that the veteran had marked cardiomegaly with 
slight redistribution of flow to the upper lung fields.  The 
impression was borderline congestive heart failure.  An 
electrocardiographic record dated December 10, 1971, notes a 
probable old anterior septal myocardial infarction pattern.  
A record dated December 17, 1971, notes that the veteran 
reported that he had been in good health until the beginning 
of that year when he first noted exertional dyspnea.  A 
record dated December 30, 1971, by a VA physician, notes that 
the veteran had been admitted to the hospital a few days 
earlier and found to have a probable cardiomyopathy with huge 
heart on x-ray.  The VA physician further noted that it was 
"probable" that the veteran had "had dilated heart for 
greater than 20 months."  A record dated January 8, 1972, 
indicates that the veteran reported that he had had symptoms 
of fatigue since March and that he had cardiac enlargement.  
Another record dated January 11, 1972, notes that the veteran 
had been in good health until 12 months earlier when he first 
noted exertional dyspnea which had progressively worsened.  A 
record dated in January 12, 1972, shows that a cardiac 
catheterization revealed generalized poor myocardial 
contraction and normal coronaries.

In December 1971, during his hospitalization, the veteran 
submitted a claim for VA benefits alleging that he was 
treated for this heart condition while he was in service.  
Although he further noted that his Physical Instructor in the 
service would be able to confirm that he was treated for a 
heart condition, he did not submit a statement from that 
person to support his claim.  In rating decision of March 
1972, the RO denied service connection for idiopathic 
cardiomyopathy.  The veteran appealed that decision but died 
while his appeal was pending.  When a veteran dies, his claim 
for VA compensation benefits does not survive.  DeLandicho v. 
Brown, 7 Vet. App. 42 (1994).

Another chest x-ray on April 27, 1972, demonstrated a marked 
degree of cardiomegaly and findings consistent with heart 
failure.  A VA electrocardiographic record also dated April 
27, 1972, noted that the veteran had frequent premature 
ventricular beats.  Another VA record dated April 27, 1972, 
notes that the veteran was still not taking his medicine as 
prescribed in spite of continuous warnings of the danger of 
overdose.  It was further noted that he would miss several 
days of taking his medication.

On May 25, 1972, another VA chest x-ray showed diffuse 
cardiomegaly with congested vascularity and reversal of flow 
to the upper lung fields consistent with congestive heart 
failure.  A chest x-ray on June 9, 1972, revealed generalized 
cardiomegaly with pulmonary venous hypertension but without 
significant pulmonary interstitial edema.  

At a VA examination in July 1972 the veteran complained of 
shortness of breath, headaches, chest pain, and intermittent 
slight dizziness.  The examination concentrated on the 
veteran's orthopedic and neurological symptoms.  The 
diagnoses were mild left ulnar palsy and history of head 
injury with negative neurological examination.  

A VA treatment record dated September 28, 1972 notes that the 
veteran had cardiomyopathy of unknown etiology, Class II-III.  
The veteran continued to complain of easy fatigability and 
shortness of breath.  It was noted that he was unable to 
perform any type of exertion.  Another chest x-ray 
demonstrated cardiomegaly "of a considerable degree."

The Coroner's Investigation report dated in November 1972 
notes that, on November [redacted], 1972, the veteran was transported 
to a private hospital and was dead on arrival.  An autopsy 
was performed and the opinion as to the cause of his death 
was aspiration of gastric contents due to inactive mitral 
rheumatic valvulitis.

In October 1973, the RO received two statements from the 
appellant, a statement from the veteran's father, and a 
statement from the veteran's mother, with an enclosed letter 
that the veteran had written to her in July 1968 while he was 
stationed in Vietnam.  In the letter, the veteran notes that 
he sustained "a little concusion."  He makes no mention of 
any heart condition, or symptoms such as shortness of breath, 
fatigue, or chest pain.  The statements from the veteran's 
mother and father concern the veteran's concussion in service 
and are negative for any discussion that he had incurred a 
heart disorder in service.  In one of the appellant's 
statements, she discusses only the concussion.  In her other 
statement, she notes that the RO had denied the veteran's 
prior claim for service connection for a concussion and a 
heart condition.  She noted her belief that both of these 
conditions should have been service connected.  The claim was 
denied in rating action of January 1974.  The RO informed the 
appellant at that time that it had contacted the veteran's 
prior employer for a report of his employment examination and 
any other medical records.  The company notified the RO that 
it had no medical records of the veteran's employment 
examination or any other information concerning his physical 
condition.

In April 1995, the appellant filed another claim for service 
connection for the cause of the veteran's death.  In rating 
decision of June 1995, the RO denied the claim.  An untimely 
notice of disagreement was filed in August 1996, which was 
considered a new claim.  The appellant also submitted a copy 
of an August 1996 letter from the Agent Orange Veteran 
Payment Program, showing that she had met the criteria 
established for eligibility to receive survivor payments.  In 
rating decision of December 1996, the RO again denied service 
connection for the cause of the veteran's death as a result 
of exposure to herbicides.  In rating action of August 1998, 
the RO again denied service connection for the cause of the 
veteran's death.  The appellant was informed that she needed 
to submit new and material evidence that might show that the 
veteran's death was incurred in or aggravated by his military 
service in order to reopen her claim.

The veteran's sister submitted a statement dated in October 
1998.  According to her, the veteran came down with a serious 
fever which rendered him delirious and weak sometime during 
his tour in Vietnam from 1968 to 1969.  Another statement, 
dated in November 1998, was received from the veteran's 
father.  He indicated his belief that the veteran had 
returned home from Vietnam with a disease that later killed 
him.  According to him, the veteran had told his mother that 
he had had chills and a fever in Vietnam and came home with 
medicine that he was continuing to take.  The appellant also 
submitted a statement, dated in November 1998.  She noted 
that when the veteran returned from Vietnam, he was stationed 
in California and she and his family went to visit him.  He 
appeared at that time to be out of breath with a fever.  He 
indicated that he had seen a doctor and would be alright.  
The appellant further noted that a few months after the 
veteran's discharge, his mother noticed that he was always 
short of breath and had a fever and chills.  He would not see 
a doctor right away and it was awhile before he was forced to 
go to the hospital.

In rating decision of January 1999, the RO found that new and 
material evidence had been submitted since the August 1998 
rating action.  However, the RO denied the claim for service 
connection for the cause of the veteran's death.  The 
appellant timely appealed that decision.

On appeal, the Board determined that an independent medical 
expert opinion would be helpful in this case.  In February 
2001, the Board received a medical opinion from the Chief of 
Cardiology, University of Colorado Hospital.  The physician 
reviewed all the available medical information concerning the 
veteran and provided a detailed factual background.  He noted 
that, "[d]espite the information volunteered by the 
veteran's family that he was treated either in Japan or 
Hawaii in 1968-1969 for a viral infection of the heart, there 
is no documentation of such treatment in the official 
military medical record."  He also noted that "review of 
some of the veteran's letters from Vietnam that were included 
in his file did not disclose any mention of such condition or 
treatment by the veteran during his tour of duty in 
Vietnam."  The physician further noted in his medical 
opinion that the most likely cause of the veteran's heart 
condition was nonischemic cardiomyopathy, and that although 
the specific cause was not clear, it could possibly have been 
related to rheumatic involvement.  According to the 
physician, the available records showed no firm evidence for 
acute rheumatic fever and it was likely that he could have 
had a subclinical case of rheumatic fever at some earlier 
time which caused the scarring of his mitral valve that may 
have resulted in a viral cardiomyopathy sometime in 1971 
which led to his chronic cardiomyopathy and heart failure.  
He noted that it was clear from the evidence that the 
veteran's heart disease led to his death and he probably had 
a fatal ventricular arrhythmia which caused his aspiration at 
the time of death.  The physician specifically addressed a VA 
doctor's statement noted in records of the veteran's 
hospitalization for heart failure in December 1971 that the 
veteran probably had had a dilated heart for more than 20 
months.  The independent medical expert noted that "[t]his 
comment was made due to the size of the veteran's heart on 
the chest Xray in 12/71.  There is no factual basis to 
support the validity of this statement.  Chest Xrays in 12/69 
and 6/70 were reported as normal.  There were no documented 
clinical events that could have led to cardiac enlargement 
over this time period."  He further noted:

The statement from the veteran that he was 
treated for a cardiac condition while he 
was in the Marines and shortly after 
discharge has no documentation of 
treatment in the veteran's medical record.  
In fact, there is information in the 
medical record that dates the onset of 
symptoms to 3/71 which is 15 months after 
discharge from active duty.  The patient's 
heart could have dilated significantly 
over a few months and would not have 
required a long period of time (> 20 
months) to achieve the degree of 
enlargement seen with his presentation in 
late 1971.

The physician provided his independent medical opinion that 
"[b]ased on the lack of documentation of a cardiac illness 
during active duty and within one year after discharge I find 
no evidence to support the contention that the inactive 
mitral valve rheumatic valvulitis began or was aggravated in 
service or was present to a compensable degree within one 
year following separation from active duty."  He further 
noted that "the cause of death and disability is more likely 
related to dilated cardiomyopathy with a possible viral 
etiology which began at least 15 months after discharge from 
active duty.  The cardiomyopathy could possibly be related to 
rheumatic involvement but may also be post-viral or 
idiopathic in nature."  In addition, the physician noted 
that "there was no current medical evidence of an 
association between Agent Orange used in Vietnam and 
myocardial or valvular heart disease."

II.  Analysis

Initially, the Board notes that there has been a significant 
change in law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In the present case, the Board finds that the VA has 
satisfied its duties to notify and assist the appellant.  The 
RO has notified the appellant of the evidence she needed to 
supply to support her claim for VA benefits.  In response to 
an earlier claim filed by the appellant for VA dependency 
benefits, the RO sent her a letter in May 1973 requesting 
that she furnish the employment examination from the 
veteran's employer.  In another letter from the RO to the 
appellant, dated in January 1974, she was informed that the 
RO had contacted the veteran's employer for a report of his 
employment examination and any medical records, and was 
notified by the company that they had no medical records of 
the veteran's employment examination or any other information 
concerning his medical condition.  In another letter from the 
RO to the appellant, dated in August 1998, she apparently had 
noted in a correspondence with a congresswoman that the 
veteran had been treated in a hospital in Barstow.  The RO 
requested that she provide the name of the hospital and the 
dates that the veteran was hospitalized.  The appellant had 
contended in an April 1995 statement that the veteran, after 
his release from Vietnam, had been sent to Japan because of 
medical problems which included breathing problems, headaches 
and heart problems.  In the August 1998 letter, the RO 
notified the appellant that there was no VA hospital in 
Japan, the veteran's medical records did not refer to a 
hospitalization or other treatment in Japan, and that if she 
specified the dates and places of the treatment of the 
veteran in Japan, such records would be requested.  In 
addition, the RO notified the appellant of the law and 
regulations pertinent to her claim in the May 1999 Statement 
of the Case.  Accordingly, a review of the evidence of record 
shows that the RO took the appropriate action to notify and 
assist the appellant in this case.

A.  Whether New and Material Evidence has been Submitted to 
Reopen Claim for Service Connection for Cause of Veteran's 
Death

As noted above, the June 1995 rating decision denying service 
connection for the cause of the veteran's death was not 
appealed within one year of the appellant having received 
notification of the adverse decision.  In addition, the 
December 1996 rating decision denying service connection for 
the cause of the veteran's death as a result of exposure to 
herbicides was not appealed.  Once a claim has been denied 
and the decision is not timely appealed, the claim may only 
be reopened based on new and material evidence or if there 
was clear and unmistakable error (CUE) in the decision that 
denied the claim.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.105(a), 3.156 (2000).

In this case, there has been no allegation of CUE in the June 
1995 or December 1996 rating decisions.  See 38 C.F.R. 
§ 3.105(a).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2000).  

To reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since 
the time that the claim was finally disallowed on any basis, 
not only since the time that the claim was last disallowed on 
the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).

During the pendency of this claim, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) set forth 
new guidance regarding the adjudication of claims for service 
connection based on the submission of "new and material 
evidence."  In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998), the Federal Circuit held that the Court impermissibly 
ignored the definition of "material evidence" adopted by VA 
under 38 C.F.R. § 3.156(a) as a reasonable interpretation of 
an otherwise ambiguous statutory term (found under 
38 U.S.C.A. § 5108) and, without sufficient justification or 
explanation, rewrote the statue to incorporate the definition 
of materiality from an altogether different government 
benefits scheme.  Pursuant to the holding in Hodge, the legal 
hurdle adopted in Colvin that required reopening of a claim 
on the basis of "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" of the case was 
declared invalid.

The valid, legal standard requires only that in order for new 
evidence to be material, it must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a).  The Court has stated 
that a review of the claim under the more flexible Hodge 
standard accords the appellant a less stringent "new and 
material" evidence threshold to overcome.  See Fossie v. 
West, 12 Vet. App. 1 (1998).

After reviewing all the evidence of record, the Board finds 
that new and material evidence has been submitted to reopen 
the claim for service connection for the cause of the 
veteran's death.  Subsequent to the December 1996 rating 
decision, the RO received copies of the veteran's VA medical 
records of treatment from 1971 to 1972.  In addition, the RO 
received a statement from the veteran's sister dated in 
October 1998, another statement from the veteran's father 
dated in November 1998, and another statement from the 
appellant dated in November 1998.  Moreover, the Board 
requested an independent medical expert opinion and that 
report is dated in February 2001.  The evidence received 
since the December 1996 rating decision bears directly and 
substantially upon the instant matter and is so significant 
that it must be considered in order to fairly decide the 
merits of this claim.  Accordingly, the Board finds that new 
and material evidence has been submitted with regard to the 
claim for service connection for the cause of the veteran's 
death, and the claim is reopened.

B.  Entitlement to Service Connection for Cause of Veteran's 
Death

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.303 (2000).

If not shown in service, service connection may be granted 
for a chronic disease if shown disabling to a compensable 
degree within one year (for Hansen's disease (leprosy) and 
tuberculosis, within three years; multiple sclerosis, within 
seven years) from the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309 (2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (2000).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2000).

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 3.312(c) 
(2000).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4) (2001); 
Lathan v. Brown, 7 Vet. App. 359 (1995).

After a review of all the evidence of record, the Board finds 
that there is no probative evidence that the veteran's fatal 
heart disorder is related to his period of active military 
service.  The service medical records are negative for any 
complaints of, treatment for, or a diagnosis of a heart 
disorder, or symptoms of the early manifestation of the 
veteran's heart disorder.  Although the veteran's family 
members have contended that he was treated during service for 
heart problems, or fever which may have resulted in his heart 
problems, the service medical records do not confirm such 
allegations.  In addition, the appellant has indicated that 
the veteran was treated for heart problems since his 
discharge from service and that within a few months of his 
discharge, he had shortness of breath, fever and chills.  
However, the medical evidence of record includes a VA 
examination in June 1970 demonstrating no complaints of 
shortness of breath, fever, chills, or chest pain.  A chest 
x-ray was normal and his cardiovascular system was noted to 
be normal.  Moreover, the earliest medical evidence of 
complaints of chest pain, shortness of breath, and a 
diagnosis of a heart disorder are VA outpatient treatment 
records dated in November 1971. 

The only medical evidence relating the veteran's heart 
disorder to the one-year presumptive period following service 
is a statement from a VA physician, noted in a December 30, 
1971, VA outpatient treatment record that he probably had had 
a dilated heart for greater than 20 months.  This medical 
opinion, however, is refuted by the independent medical 
expert opinion dated in February 2001.  According to the 
independent medical expert, this comment was made due to the 
size of the veteran's heart, as demonstrated on a chest x-ray 
in December 1971.  He found that there was no factual basis 
to support the validity of this statement, noting that chest 
x-rays in December 1969 and June 1970 were reported as 
normal.  The Board finds that the independent medical 
expert's opinion is more probative than the VA physician's 
statement in a treatment record dated December 30, 1971.  The 
independent medical expert had the veteran's claims file to 
review; there is no indication that the VA physician who 
rendered the opinion on December 30, 1971, had reviewed the 
veteran's medical records.  Moreover, the evidence shows that 
the independent medical expert is a specialist in cardiology 
and there is no indication in the record as to whether the VA 
physician who wrote the December 30, 1971 outpatient 
treatment record had that level of expertise.

The independent medical expert opinion, based on a review of 
the veteran's claims file, is that the veteran's cause of 
death was more likely related to dilated cardiomyopathy with 
a possible viral etiology which began at least 15 months 
after his discharge from active duty.  

The Board notes that the lay assertions by the veteran's 
family members, including the appellant, that the veteran's 
fatal heart disorder is related to his service are outweighed 
by the medical evidence against her claim because the 
veteran's family members are not medically competent to 
provide an opinion of sufficient probative value that would 
outweigh the clinical medical evidence against her claim.  
While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494- 495 (1992).

The Board finds that the evidence is not so evenly balanced 
as to require application of the benefit of the doubt in 
favor of the appellant.  Gilbert v. Derwinski, 1 Vet. App. 
49, 56 (1990).  In addition, the Board finds that a 
preponderance of the evidence of record establishes that the 
cause of the veteran's death was not related to military 
service, either directly or proximately.  Accordingly, the 
claim for service connection for the veteran's cause of death 
must be denied.



ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for the cause of the 
veteran's death is reopened; to this extent the appeal is 
allowed.

Service connection for the cause of the veteran's death is 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

